DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amendment filed 04/04/2022 has been entered and is currently under consideration.  Claims 1-12 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 13-23 canceled.
Allowable Subject Matter
Claims 1-12 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Kavvadias (WO 2004/080695 of record with reference to examiner provided translation) teaches:
A method for perforating a film of plastic material (p1, ln 14-16) wherein a main film is perforated whilst it is slid through a perforating device (perforation device 3; p7, ln 279-280), and wherein reinforcing bands are formed from an auxiliary film made of plastic material (film strips 35; p6, ln 226-233; p8, ln 307-311), and wherein said reinforcing bands are connected and made to adhere between parallel rows of base holes of the main film (Fig 9); and subsequently the perforated main film with the reinforcing bands is stretched in the longitudinal sliding direction (Fig 1; p 7, ln 270-271).
Kavvadias does not teach:
- a pressurised hot gas source is provided, having a temperature above the melting temperature of the main film;
- a plurality of pressurised hot gas jets correlated with a sliding speed of the main film is generated sequentially; and
- the main film of plastic material is perforated by pressing the main film of plastic material against a perforating planar template, which is stationary with respect to the plurality of hot gas jets and opposite to the perforating device, and the main film of plastic material is made to instantaneously penetrate openings of the perforating planar template by said plurality of hot gas jets,
wherein the plurality of pressurized hot gas jets is controlled by an actuating element of a valve device for cyclically connecting the pressurized hot gas source to the pressurized hot gas jets in synchronism with an advancement movement of the main film,
wherein said actuating element of the valve device comprises a plurality of rotating shutters operationally connected to a mechanical system to synchronize said advancement movement of said main film; and wherein said actuating element of a valve device is driven by a single motor and is operatively connected with the advancement of the main film.
In the same field of endeavor regarding plastic films, Trewella et al. (GB 909352 of record) hereinafter Trewella teaches a method for perforating a film of plastic material wherein a pressurized hot gas source is provided, having a temperature above the melting temperature of the main film (p 2, ln 40-45);
a plurality of pressurized hot gas jets correlated with the sliding speed of the main film is generated sequentially (p 3, ln 9-11); and
the main film of plastic material is perforated by pressing the main film of plastic material against a perforating template opposite to the perforating device and the main film of plastic material is made to instantaneously penetrate openings of the perforating template by said jets of hot gas (p 2, ln 97-119) for the motivation of providing a simpler and less expensive method of perforating thermoplastic films (p 1, ln70-86).
It would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have modified the method as taught by Kavvadias with the perforation method as taught by Trewella in order to provide a simpler, less expensive, more functional, and improved method of perforating thermoplastic films (p 1, ln70-86).
Kavvadias in view of Trewella does not teach a perforating planar template, which is stationary with respect to the plurality of hot gas jets.
In the same field of endeavor regarding perforated films, Mullane (US4878825 of record) teaches a perforating planar template which is stationary with respect to a vacuum chamber for forming patterned apertures in a film in order to macroscopically expand the film into a three-dimensional web (Fig 15: support member 995; col 18, ln 53- col 19, ln 14).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the perforating drum as taught by Kavvadias in view of Trewella with the stationary support member as taught by Mullane in order to macroscopically expand the film into a three-dimensional web.
Kavvadias in view of Trewella and Mullane does not teach wherein the plurality of pressurized hot gas jets is controlled by an actuating element of a valve device for cyclically connecting the pressurized hot gas source to the pressurized hot gas jets in synchronism with an advancement movement of the main film.
In the same field of endeavor regarding perforating films, Hester (US3805649 of record) teaches a plurality of pressurized hot gas jets is controlled by an actuating element of a valve device for cyclically connecting a pressurized hot gas source to the pressurized hot gas jets in synchronism with an advancement movement of a main film for the motivation of controlling the gas flow to produce precision holes (tube 62, pressurized gas source 14, solenoid valve 43, Geneva gear; Col 5, ln 12-27).
It would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have modified the method as taught by Kavvadias in view of Trewella and Mullane with the valve control as taught by Hester in order to control the gas flow to produce precision holes.
Kavvadias in view of Trewella, Mullane, and Hester does not teach wherein said actuating element of the valve device comprises a plurality of rotating shutters operationally connected to a mechanical system to synchronize said advancement movement of said main film and wherein said actuating element of a valve device is driven by a single motor and is operatively connected with the advancement of the main film.
The remaining prior art of record fails to teach the above limitations.  Therefore claim 1 is allowed.
Claims 2-11 are allowed due to dependency on claim 1.
Regarding claim 12, Kavvadias teaches:
A method for perforating a film of plastic material (p1, ln 14-16) wherein a main film is perforated whilst it is slid through a perforating device (perforation device 3; p7, ln 279-280), and wherein reinforcing bands are formed from an auxiliary film made of plastic material (film strips 35; p6, ln 226-233; p8, ln 307-311), and wherein said reinforcing bands are connected and made to adhere between parallel rows of base holes of the main film (Fig 9); and subsequently the perforated main film with the reinforcing bands is stretched in the longitudinal sliding direction (Fig 1; p 7, ln 270-271),
wherein the main film is stretchable or heat-shrinkable (p 4, ln 130).
Kavvadias does not teach:
a pressurized hot gas source is provided, having a temperature above the melting temperature of the main film;
a plurality of pressurized hot gas jets correlated with the sliding speed of the main film is generated sequentially; and
- the main film of plastic material is perforated by pressing the main film of plastic material against a perforating planar template which is stationary with respect to the plurality of hot gas jets and opposite to the perforating device, and the main film of plastic material is made to instantaneously penetrate openings of the perforating planar template by said jets of hot gas wherein the main film is stretchable or heat-shrinkable,
wherein the plurality of pressurized hot gas jets is controlled by an actuating element of a valve device for cyclically connecting the pressurized hot gas source to the pressurized hot gas jets in synchronism with an advancement movement of the main film,
wherein said actuating element of the valve device comprises a plurality of rotating shutters operationally connected to a mechanical system to synchronize said advancement movement of said main film; and wherein said actuating element of a valve device is driven by a single motor and is operatively connected with the advancement of the main film.
In the same field of endeavor regarding plastic films, Trewella teaches a method for perforating a film of plastic material wherein a pressurized hot gas source is provided, having a temperature above the melting temperature of the main film (p 2, ln 40-45);
a plurality of pressurized hot gas jets correlated with the sliding speed of the main film is generated sequentially (p 3, ln 9-11); and
the main film of plastic material is perforated by pressing the main film of plastic material against a perforating template opposite to the perforating device and the main film of plastic material is made to instantaneously penetrate openings of the perforating template by said jets of hot gas (p 2, ln 97-119) for the motivation of providing a simpler and less expensive method of perforating thermoplastic films (p 1, ln70-86).
It would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have modified the method as taught by Kavvadias with the perforation method as taught by Trewella in order to provide a simpler, less expensive, more functional, and improved method of perforating thermoplastic films (p 1, ln70-86).
Kavvadias in view of Trewella does not teach a perforating planar template, which is stationary with respect to the plurality of hot gas jets.
In the same field of endeavor regarding perforated films, Mullane teaches a perforating planar template which is stationary with respect to a vacuum chamber for forming patterned apertures in a film in order to macroscopically expand the film into a three-dimensional web (Fig 15: support member 995; col 18, ln 53- col 19, ln 14).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the perforating drum as taught by Kavvadias in view of Trewella with the stationary support member as taught by Mullane in order to macroscopically expand the film into a three-dimensional web.
Kavvadias in view of Trewella and Mullane does not teach wherein the plurality of pressurized hot gas jets is controlled by an actuating element of a valve device for cyclically connecting the pressurized hot gas source to the pressurized hot gas jets in synchronism with an advancement movement of the main film.
In the same field of endeavor regarding perforating films, Hester teaches a plurality of pressurized hot gas jets is controlled by an actuating element of a valve device for cyclically connecting a pressurized hot gas source to the pressurized hot gas jets in synchronism with an advancement movement of a main film for the motivation of controlling the gas flow to produce precision holes (tube 62, pressurized gas source 14, solenoid valve 43, Geneva gear; Col 5, ln 12-27).
It would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have modified the method as taught by Kavvadias in view of Trewella and Mullane with the valve control as taught by Hester in order to control the gas flow to produce precision holes.
Kavvadias in view of Trewella, Mullane, and Hester does not teach wherein said actuating element of the valve device comprises a plurality of rotating shutters operationally connected to a mechanical system to synchronize said advancement movement of said main film and wherein said actuating element of a valve device is driven by a single motor and is operatively connected with the advancement of the main film.
The remaining prior art of record fails to teach the above limitations.  Therefore claim 12 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER A WANG/Examiner, Art Unit 1741                                                                                                                                                                                                        

                                                                                                                                                                                                 

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743